Name: Commission Regulation (EC) NoÃ 1623/2005 of 4 October 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Tuscia Ã¢  (PDO) and Basilico Genovese Ã¢  (PDO))
 Type: Regulation
 Subject Matter: marketing;  plant product;  Europe;  processed agricultural produce;  consumption
 Date Published: nan

 5.10.2005 EN Official Journal of the European Union L 259/15 COMMISSION REGULATION (EC) No 1623/2005 of 4 October 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of certain names in the Register of protected designations of origin and protected geographical indications (Tuscia  (PDO) and Basilico Genovese  (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, Italys applications to register the two names Tuscia and Basilico Genovese were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EEC) No 2081/92 was sent to the Commission, these names should be entered in the register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby added to the Annex to Commission Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 229, 14.9.2004, p. 2 (Tuscia); OJ C 259, 21.10.2004, p. 3 (Basilico Genovese). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1357/2005 (OJ L 214, 19.8.2005, p. 6). ANNEX Products listed in Annex I to the EC Treaty intended for human consumption Oils and fats (butter, margarine, oils, etc.) ITALY Tuscia (PDO) Fruit, vegetables, cereals, whether or not processed ITALY Basilico Genovese (PDO)